UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 15, 2013 VENZA GOLD CORP. (Exact name of registrant as specified in its charter) BRITISH COLUMBIA, CANADA 000-54800 99-0364150 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) #810 – 789 West Pender Street Vancouver, BC V6C 1H2 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(604) 306-2525 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. Effective February 12, 2013, Denis Zyrianov resigned as the Chief Financial Officer of Venza Gold Corp. (the “Company”).Mr. Zyrianov’s resignation was not due to, and was not been caused by, in whole or in part, any disagreement with the Company, whether related to the Company’s operations, policies, practices or otherwise. Effective February 12, 2013, the Company appointed Ralph Biggar as its Chief Financial Officer to fill the vacancy created by Mr. Zyrianov’s resignation.Mr. Biggar is currently the President and a director of the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VENZA GOLD CORP. By: /s/Ralph Biggar Ralph Biggar President
